Citation Nr: 0205040	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  00-14 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to March 
1946, and died on October 3, 1999.  The appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Regional Office (RO) that denied the appellant's claim for 
service connection for the cause of the veteran's death.  
When this case was before the Board in December 2000, it was 
remanded for additional development of the record.  As the 
requested actions have been accomplished, the case is again 
before the Board for appellate consideration.

In a statement dated in April 2002, it appears that the 
appellant's representative is raising a claim for dependency 
and indemnity compensation (DIC) benefits pursuant to 
38 U.S.C.A. § 1318 (West 1991 & Supp. 2001).  Since this 
matter was not developed or certified for appeal, it is 
referred to the RO for appropriate action.  The Board notes 
that there is currently a stay on all cases pertaining to DIC 
under 38 U.S.C.A. § 1318 regarding whether benefits could be 
paid if the veteran was "entitled to receive" total 
compensation benefits for ten years prior to death.



FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for varicose veins of both legs, evaluated as 
50 percent disabling, and for residuals of a laceration of 
the anterior upper left tibia area, evaluated as 
noncompensable.  

2.  The veteran died in October 1999 of congestive heart 
failure and coronary artery disease.

3.  A heart disability was first manifested many years after 
service, and is not shown to be related to any incident of 
service.

4.  There is no competent medical evidence linking the 
veteran's fatal cardiovascular disease, which was first 
manifested many years after service, to service or his 
service-connected disabilities, including varicose veins; nor 
is there competent medical evidence establishing that his 
service-connected disabilities played any role in his death.


CONCLUSIONS OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to, the veteran's death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2001)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legislation enacted during the course of this appeal has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the Department of Veterans Affairs (VA) to notify 
the claimant and the representative, and has enhanced its 
duty to assist a claimant in developing the facts pertinent 
to the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  Since these legislative 
changes serve to eliminate the "gatekeeping" function in 
the VA claims process imposed by the standard for a well-
grounded claim, see, e.g., Hensley v. West, 212 F.3d 1255, 
1260 (Fed. Cir. 2000), the Board is of the opinion that the 
new legislative changes are more favorable to the veteran.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the 
appellant by the Board's consideration of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the appellant's case.  She has not indicated that the 
veteran received any additional private medical treatment.  
The RO has obtained the veteran's VA medical treatment 
records.  Additionally, the RO obtained a medical opinion 
addressing the relationship between the veteran's service-
connected varicose veins and his death.  

The record discloses that the December 1999 rating decision 
provided the appellant with the reasons and bases for the 
denial of her claim.  The June 2000 statement of the case and 
the January 2002 supplemental statement of the case provided 
the appellant with the applicable law and regulations 
pertaining to service connection for the cause of the 
veteran's death.  These notification letters were sent to the 
appellant's latest address of record, and correspondence 
copies were mailed to the her accredited representative, the 
Disabled American Veterans.  These notifications were not 
returned by the United States Postal Service as 
undeliverable, see Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)), 
and thus the Board concludes that the appellant, and her 
representative, have received these determinations.

Factual background

The service medical records are negative for complaints or 
findings pertaining to cardiovascular disease.  The 
cardiovascular system was evaluated as normal on the 
separation examination in March 1946.  Blood pressure was 
110/66.

The veteran was hospitalized at St. Therese Hospital 
beginning in March 1977.  It was reported that he had severe 
chest pain, and there was a questionable history of angina 
pectoris.  There were no definite signs of myocardial 
infarction, but the possibility of this could not be ruled 
out.  It was reported that an electrocardiogram revealed 
significant changes from the previous one in June 1976, which 
was completely normal.  The veteran related that he had been 
in good health without the knowledge of hypertension.  It was 
stated that he saw a private physician in July 1976 for a 
problem of twitching, fluttering and chest pain.  It was also 
noted that the physician had reviewed a chest X-ray study 
from 1962 that showed radiological evidence of left 
ventricular enlargement.  A follow-up chest X-ray study in 
1964 revealed a "hump" which became more pronounced, 
compared to the most current chest X-ray study in June 1976.  
The hospital report indicated that the veteran had no 
previous history of chest pain or symptoms suggestive of 
failure of left ventricular function.

The veteran was again hospitalized at St. Therese Hospital in 
February 1979.  He developed left chest pain at work, and was 
sent to the emergency room with considerable tachycardia.  
The diagnosis was left chest pain and tachycardia with 
associated cardio-gastric syndrome.

The veteran was admitted to St. Therese Hospital in November 
1979 for unrelated complaints.  It was indicated that the 
veteran had been seen in 1977 with chest pain and an inferior 
wall myocardial infarction.  The pertinent diagnosis was left 
chest pain associated with coronary sclerosis (old septal 
infarct). 

Additional VA and private medical records dated from 1979 to 
1999 have been associated with the claims folder.  The 
veteran was admitted to St. Clare Hospital in March 1990 for 
an elective cardiac catheterization and coronary angiography.  
He was identified as having significant two-vessel coronary 
disease involving the right coronary and the left anterior 
descending systems.  

In April 1990, the veteran was admitted to the University of 
Wisconsin Hospital with a two-year history of chest pain and 
angina with exertion and rest.  Hospital records reflect that 
the veteran related that he had experienced chest pain and 
dyspnea on exertion for twenty years.  It was also noted that 
the veteran had very bad varicose veins and that surgeons 
would have to look very carefully for a good usable segment 
of the saphenous vein.  During the hospitalization, the 
veteran underwent coronary bypass grafting times two.  The 
operation report indicates that the veteran had bilateral 
varicose veins with the exception of a small segment in the 
proximal aspect of the right thigh.  

VA medical records dated in May 1990 show that the veteran 
was status post coronary artery bypass graft times two in 
April 1990.  It was stated that he had four-vessel disease 
but at surgery only two veins could be obtained for grafting.  
It was noted that the records and operation report were not 
available. 

Records from the Monroe Clinic dated in July 1997 show that 
the veteran's past medical history was significant for angina 
and status post coronary bypass surgery that was supposed to 
be 4-vessel, but turned out to be 3-vessel surgery.  

VA medical records show that it was noted in July 1999 that 
the veteran had penile and scrotal edema secondary to chronic 
peripheral edema from congestive heart failure and peripheral 
vascular disease.  VA nursing home notes dated in September 
1999 reveal that the veteran had swelling in his genital area 
and lower extremities.  It was indicated that the swelling 
was due to an electrolyte imbalance secondary to congestive 
heart failure.  

The veteran was transferred from a VA nursing home to the VA 
hospital in September 1999, and he died in early October 
1999.  It was noted that he died secondary to 
cardiorespiratory arrest, with a long-standing history of 
congestive heart failure, coronary artery disease and chronic 
renal disease, and decompensated congestive heart failure and 
ischemic cardiomyopathy.

The death certificate shows that the veteran died in October 
1999 of congestive heart failure due to or as a consequence 
of coronary artery disease.  No other conditions were listed 
as contributing to his death.  

An autopsy was performed and revealed that the veteran had 
marked severe coronary artery disease affecting all three 
main branches including the bypass with up to 90 percent 
occlusion and superimposed thrombosis.  Multiple patchy 
myocardial fibrosis was seen as evidence of previous 
myocardial infarction.  Although there was no apparent signs 
of acute myocardial infarction, it could not be ruled out 
because an acute myocardial infarction occurring a few hours 
prior to death would have no discernible morphological 
changes macroscopically or microscopically.  It was stated 
that it was the most likely cause of the death.  It was 
concluded that coronary artery disease was the cause of 
death, and that the mode of death was hypotension secondary 
to acute heart pump failure.

At a hearing before the undersigned in November 2000, the 
appellant testified that when the veteran was being assessed 
for surgery, he was told that he was not a good candidate for 
the procedure since he had no usable veins in the lower 
extremities.  She added that the veteran's legs were swollen 
prior to his death.  (See November 15, 2000 hearing 
transcript.)

In August 2001, a VA cardiologist noted that he had been 
requested to review the claims folder.  Based on a review of 
the records, the physician noted that the veteran had several 
cardiac risk factors for coronary artery disease, including 
long-standing hypertension and diabetes, and that he had a 
myocardial infarction in 1977.  It was further reported that 
the veteran had successful two-vessel coronary bypass surgery 
in 1990.  The physician added that the veteran's left 
ventricular systolic function and renal function slowly 
deteriorated and he died of severe congestive heart failure 
and renal failure.  He also stated that he did not see any 
notes by cardiac surgeons stating the inability of bypasses 
due to varicosities of the veteran's leg veins.  It was noted 
that the veteran needed only two-vessel bypass, and that it 
was appropriately done.

In an addendum dated in September 2001, the VA physician who 
reviewed the file added that the veteran's coronary artery 
disease was more likely than not related to both his long-
standing smoking and hypertension.  Both were well documented 
in the medical literature to be associated with an increased 
incidence of coronary artery disease.  He added that it was 
less likely than not that the veteran's varicose veins 
impacted on his coronary artery disease either positively or 
negatively.

At the time of the veteran's death, service connection was in 
effect for varicose veins of both legs, evaluated as 50 
percent disabling, and for residuals of a laceration of the 
anterior upper left tibia area, evaluated as noncompensable.  
The combined schedular evaluation was 50 percent.

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West Supp. 2001).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001). 

Where a veteran served 90 days or more during a period of war 
and cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

The service medical records are entirely negative for 
complaints or findings pertaining to cardiovascular disease.  
When the veteran was hospitalized at a private facility in 
March 1977, it was reported that a chest X-ray study in 1962 
showed evidence of left ventricular enlargement.  Thus, the 
earliest indication of any abnormalities of the 
cardiovascular system was approximately sixteen years 
following the veteran's discharge from service.  There is no 
medical evidence of record that would link the cardiovascular 
disability, first manifested many years after service, to 
service.

Rather, the appellant's main assertion is that the veteran's 
death was related to his service-connected varicose veins.  
It appears that she claims that the veteran was supposed to 
have four-vessel bypass surgery, but that, due to his 
varicose veins, only two-vessel surgery could be performed.  
In this regard, however, it is significant to point out that 
cardiac catheterization shortly before the surgery revealed 
only two-vessel coronary disease.  The Board concedes that it 
was reported as history at a VA outpatient clinic in May 
1990, and at a private facility in 1997, that the surgery was 
supposed to have been four vessels.  It must be observed, 
however, that this was not supported by the contemporaneous 
records.  

Finally, the Board emphasizes that the VA obtained an opinion 
from a cardiologist concerning the cause of the veteran's 
death and its relationship to his service-connected varicose 
veins.  Based on a review of the file, the physician 
concluded that the veteran's death was due to severe 
congestive heart failure and renal failure.  Significantly, 
the physician commented that there was no evidence that there 
was any inability to perform bypasses due to varicosities.  
He added that the veteran only needed two vessel bypass and 
that is what he received.  Finally, he opined that it was 
less likely than not that the veteran's varicose veins 
impacted his coronary artery disease either positively or 
negatively.

The only evidence supporting the appellant's claim consists 
of her statements, including her hearing testimony.  The 
United States Court of Appeals for Veterans Claims has held 
that if the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Thus, the 
appellant's lay assertions to the effect that the veteran's 
death was related to service or his service-connected 
disabilities are neither competent nor probative of the issue 
in question.  In contrast, the medical evidence is of greater 
probative value and fails to support the appellant's claim.  
The Board concludes that the weight of the evidence is 
against the claim for service connection for the cause of the 
veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

